Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.


	Status of Claims
-	Applicant's Amendment filed September 23, 2021 is acknowledged.
-	Claim(s) 1, 8, 10-12, 14-15 is/are amended
- 	Claim(s) 5-7, 19-20 is/are canceled
-	Claim(s) 1-4, 8-18, 21-25 is/are pending in the application.

	Priority
The application has claimed priority based on U.S. Provisional Application Serial No. 62/739,936 filed on October 2, 2018.

Specification
6.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-4, 8-18, 21-25 are allowed.
The claimed invention (claim 1 as representative of the independent claims)  recites “A controller configured to: divide a time interval for displaying an image into a first interval and a second interval, wherein the second interval is subsequent to the first interval; determine, based on the image, an amount of light energy to be emitted at a pixel during the time interval; allocate a first portion of the light energy for the pixel in the first interval; allocate a second portion of the light energy for the pixel in the second interval based on the first portion of the light energy, wherein the first portion of the light energy is more energy than the second portion of the light energy; and in response to determining that a region of the image has a brightness magnitude greater than a brightness threshold, apply an anti-alias filter to the region.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including determine, based on the image, an amount of light energy to be emitted at a pixel during the time interval; allocate a first portion of the light energy for the pixel in the first interval; allocate a second portion of the light energy for the pixel in the second interval based on the first portion of the light energy, wherein the first portion 
Claim 15 recites similar allowable subject matter.
Claim 8 recites “A controller configured to: produce, based on an image, a first sub-frame and a second sub-frame spatially offset from the first sub-frame; determine, based on the image, an amount of light energy to be emitted at a first pixel in the first sub-frame and a corresponding second pixel in the second sub-frame; allocate at least a first portion of the amount of light energy for the first pixel in the first sub-frame; and in response to determining that the amount of light energy is greater than a maximum amount of light available at the first pixel in the first sub-frame, allocate a second portion of the amount of light energy for the second pixel in the second sub-frame based on the first portion of the light energy,”
The prior arts cited fails to fairly teach or suggest the combined features of the invention including determine, based on the image, an amount of light energy to be emitted at a first pixel in the first sub-frame and a corresponding second pixel in the second sub-frame; allocate at least a first portion of the amount of light energy for the first pixel in the first sub-frame; and in response to determining that the amount of light energy is greater than a maximum amount of light available at the first pixel in the first sub-frame, allocate a second portion of the amount of light energy for the second pixel in the second sub-frame based on the first portion of the light energy.	

Applicant has argued these features in the Remarks dated September 23, 2021 on page 7-8.  These features find support at least at figures 1, 3, 5 and 8 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-4, 8-18, 21-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Namizuka, U.S. Patent Publication No. 2002/0126313 (image processing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625